 



Exhibit 10.3

EXHIBIT A

SECOND AMENDMENT TO

SAFEGUARD SCIENTIFICS, INC.

2001 ASSOCIATES EQUITY COMPENSATION PLAN

     Effective as of July 28, 2004, the Safeguard Scientifics, Inc. 2001
Associates Equity Compensation Plan is amended as set forth herein.

     1.      Section 12 of the Plan entitled “Loan Provisions” is hereby deleted
in its entirety.

     Amended by the Board of Directors on July 28, 2004.

                  /s/ Christopher J. Davis       Christopher J. Davis     
Executive Vice President and Chief Administrative and Financial Officer     

Dated: July 28, 2004

 